998 So. 2d 277 (2008)
Harry J. CASTILLE
v.
TOWN OF HENDERSON.
Nos. CA 08-444.
Court of Appeal of Louisiana, Third Circuit.
November 5, 2008.
John L. Olivier, Olivier & Brinkhaus, Sunset, LA, for Defendant/Appellant: Town of Henderson.
Karl J. Koch, Attorney at Law, Baton Rouge, LA, for Plaintiff/Appellee: Harry J. Castille.
*278 Court composed of SYLVIA R. COOKS, MICHAEL G. SULLIVAN, and BILLY HOWARD EZELL, Judges.
EZELL, Judge.
For the reasons set forth in the consolidated case of Phillip M. Roberts vs. Town of Henderson, 08-443 (La.App. 3 Cir. 11/5/2008) 998 So. 2d 272, the judgment of the trial court is affirmed. Costs of this appeal are assessed to the Town of Henderson.
AFFIRMED.